Case 3:19-cv-18763-PGS-LHG Document 33 Filed 06/25/20 Page 1 of 5 PageID: 267




KARPF, KARPF & CERUTTI, P.C.
                                                                                                        ATTORNEYS AT LAW
                                                                                                        3331 Street Road
                                                                                                  Two Greenwood Square
                                                                                                                Suite 128
                                                                                                    Bensalem, PA 19020
                                                                                                     Tel: (215) 639-0801
                                                                                                     Fax: (215) 639-4970
                                                                                                  cburke@karpf-law.com
                                                     June 25, 2020
SENT VIA ECF

The Honorable Lois H. Goodman
United States District Court
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

         Re:      Graham v. Monmouth County Buildings and Grounds, et al.
                  Civil Action No.: 19-18763

Dear Judge Goodman:

        I represent Plaintiff in the above-referenced matter. I write respecting various discovery
disputes and pursuant to Local Rule 37.1. Defendants served formal responses to written discovery on
June 2, 2020 and have been making supplementations since. Plaintiff immediately served a formal
deficiency letter on Defendants dated June 4, 2020 respecting various blanket objections made by
Defendants as to certain requests. Defendants have since responded to that deficiency letter this
Tuesday on June 23, 2020. The dispute at issue pertains to Comparator Information and Comparator
Complaints (which are Interrogatories Nos.: 7, 9, and related Document Requests Nos.: 11, 12, 13,
and 16)(each Request and the County’s Responses are attached collectively as “Exhibit A”).
Depositions start next week of material witnesses; Plaintiff and Defendants were urged by this Court
to proceed with depositions forthwith, however Plaintiff intends to keep these depositions open and re-
depose these witnesses as he hasn’t obtained any of the germane discovery that the asked for in this
case.

         Plaintiff (“Luther Graham”) pursues claims against his former employer: Monmouth County
Building and Grounds (and several individually named managers) for race discrimination and
retaliation. The statutes at issue are Title VII, the LAD, Section 1981 and the First Amendment.

         Under Title VII, the LAD and Section 1981, a Plaintiff is required to prove a prima facie case
of discrimination as well as evidence of pre-text sufficient to re-but an employer’s proffered legitimate
non-discriminatory/non-retaliatory reasons for separation.1 Mr. Graham is a black male who claims
inter alia he was terminated due to his race and because he filed a federal lawsuit against the County.

1Courts have made it clear that for an employee to raise an inference of discrimination in employment discrimination cases,
and/or to establish pretext, a plaintiff can do so by showing (among other evidence) an employer’s disparate treatment of

                                         Pennsylvania - New Jersey- New York
Case 3:19-cv-18763-PGS-LHG Document 33 Filed 06/25/20 Page 2 of 5 PageID: 268




KARPF, KARPF & CERUTTI, P.C.
                                                                                                                  ATTORNEYS AT LAW


        During discovery, Mr. Graham served various interrogatories and document requests
specifically aimed at seeking other instances of similar policy violations which lead to Mr. Graham’s
suspension and ultimate termination, and to discover how the County and the decision-makers in this
case handled those incidents (for non-black employees who had not made formal complaints of race
discrimination) in comparison to how they proceeded with Mr. Graham’s employment. Defendants
have confirmed as of today that no comparator information will be supplied absent a Court Order
(even despite Plaintiff’s insistence the Parties agree upon various confidentiality measures to alleviate
their concerns of confidentiality, such as redacting names, a confidentiality order and the like, which is
what most District Courts across the County order in any event to quell the concerns of Defendant
employers or public employers).

         While Defendants generally claim that they cannot supply any other disciplinary
information/investigations or other complaints of discrimination on the basis of “Executive Order 112”
-- Courts in the Third Circuit and across the Unites States hold that this information is discoverable in
civil rights discrimination and retaliation suits, and same is still subject to production despite asserted
confidentiality concerns as made here. State courts in New Jersey have similarly held.3
other employees. See Ray v. Ropes & Gray LLP, 799 F.3d 99, 114 (1st Cir. 2015)(“plaintiff in a disparate treatment case
may attempt to show that others similarly situated to him in all relevant respects were treated differently by the employer”);
see also Josey v. John R. Hollingsworth Corp., 996 F.2d 632, 638-39 (3d Cir. 1993); Simpson v. Kay Jewelers, Div. of
Sterling, Inc., 142 F.3d 639, 644-45 (3d Cir. 1998), citing Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994) (plaintiff can
establish an inference of discrimination and/or pre-text by establishing that the employer has treated more favorably other
similarly situated persons not within the protected class); Cypher v. California University of Pennsylvania, 914 F. Supp 2d
666, 667 (WD Pa 2012; Fischer, J.)(“the question of whether other employees are similarly situated is fact-intensive” and a
plaintiff who has stated a plausible claim for relief should be “entitled to engage in discovery as to whether the alleged
comparators are, in fact, similarly situated"); Sims v. Court of Common Pleas of Allegheny County, 2010 WL 3896428, at
*4 (W.D.Pa. 2010). "Whether comparators are similarly situated is generally a question of fact for the jury." Abdul-Latif v.
Cty of Lancaster, 990 F. Supp 2d 519, 522 (ED Pa 2014); See McDonald v. Village of Winnetka, 371 F.3d 992, 1002 (7th
Cir.2004) (collecting cases); see also McClain v. Pa., Dept. of Corrections, 2011 WL 2670204, at *9 (W.D.Pa. 2011)
(denying motion for summary judgment where “[b]ased on the record evidence and viewing all evidence in the light most
favorable to plaintiff ... a reasonable fact finder could conclude that [plaintiff] and [proposed comparator] were similarly
situated.”).

2   Executive Order 11 states, in relevant part, as follows:

                      “[A]n instrumentality of government shall not disclose to anyone other than a person
                      duly authorized by this State or the United States to inspect such information in
                      connection with his official duties, personnel or pension records of an individual . . .”

See NJ Exec. Order No. 11 (Nov. 15, 1974). Pursuant to the Executive Order No. 11, the New Jersey Open Public Records
Act (“OPRA”) states as follows:

                      [T]he personnel or pension records of any individual in the possession of a public
                      agency, including but not limited to records relating to any grievance filed by or
                      against an individual, shall not be considered a government record and shall not be
                      made available for public access, except that:
                      ...


                                             Pennsylvania - New Jersey- New York
Case 3:19-cv-18763-PGS-LHG Document 33 Filed 06/25/20 Page 3 of 5 PageID: 269




KARPF, KARPF & CERUTTI, P.C.
                                                                                                             ATTORNEYS AT LAW
         Personnel records are properly discoverable where "(1) the material sought is 'clearly
relevant,' and (2) the need for discovery is compelling because the information sought is not
otherwise readily obtainable." In re Sunrise Secs. Litig., 130 F.R.D. 560, 579 (E.D. Pa.
1989) (citing In re Hawaii Corp., 88 F.R.D. 518, 524 (D. Haw. 1980)). Their discovery is
confidential and should be limited. Miles v. Boeing Co., 154 F.R.D. 112, 115 (E.D. Pa.
1994)(Tittle VII/1981 suit, wherein the Court held “In Department of the Air Force v. Rose, 425
U.S. 352, 48 L. Ed. 2d 11, 96 S. Ct. 1592 (1976), the United States Supreme Court held
that disclosure of personnel files would be permissible under a protective order redacting the names
and characteristics of the subjects involved. In the present case, it is clear that disclosure of Boeing's
personnel files would constitute an invasion of privacy. However, the contents of the personnel file of
plaintiff's replacement is clearly within the scope of Rule 26(b), and goes to the issue of pretext.”); see
also Morrison v. Phila. Hous. Auth., 203 F.R.D. 195, 197 (E.D. Pa. 2001) (granting plaintiff’s
motion to compel discovery of personnel files pursuant to an agreement among the parties to
maintain the information in confidence). See Mercado v. Division of New York State Police, 989
F. Supp. 521 (S.D.N.Y. 1998) (granting plaintiff's motion to compel discovery of personnel files
who were not named defendants in Title VII action); Gavenda v. Orleans County, 174 F.R.D.
265 (W.D.N.Y. 1996) (see id.);Watts v. Kimmerly, 1996 U.S. Dist. LEXIS 6203, No. 1:95-CV-
279, 1996 WL 911254 (W.D. Mich. Apr. 12, 1996) (affirming magistrate's order that granted
plaintiffs’ motion to compel discovery of personnel files of Parties who were not named
defendants in Title VII action). See See Northern v. City of Philadelphia, 2000 U.S. Dist. LEXIS
4278, 2000 WL 355526, *10-11(E.D. Pa. Apr. 4, 2000) (holding that plaintiff was only entitled
to the discovery of personnel files of employees who were charged with similar misconduct of
violating department directives or specifications); Basiru Kanaji v. Phila. Child Guidance Ctr. of
Children's Hosp., CIVIL ACTION NO. 00-937, 2001 U.S. Dist. LEXIS 8670, at *1 (E.D. Pa. June
20, 2001) (compelling production of personnel files of only those employees who were alleged to
engage in similar conduct, and only the portions of those files reflecting the conduct and
discipline imposed); Upshaw v. Janssen Research & Dev., LLC, No. 11-7574, 2014 U.S. Dist.
LEXIS 40303, at *18-19 (E.D. Pa. Mar. 26, 2014)(Plaintiff is not entitled to the entire file, but only to
those [*19] portions that are relevant to her claims. "Discovery of personnel files must be limited to
documents relevant to the plaintiff's claims because of the confidential information within these
files." Apollo, 2013 U.S. Dist. LEXIS 180032, at *5 (limiting disclosure of personnel files of similarly
situated employees to information relating to the plaintiff's claims).



                   [P]ersonnel or pension records of any individual shall be accessible when required to
                   be disclosed by another law, when disclosure is essential to the performance of
                   official duties of a person duly authorized by this State or the United States, or when
                   authorized by an individual in interest.

N.J.S.A. 47:1A-10 (emphasis added).
3
  See e.g. Madlinger v. N.J. Transit Corp., No. A-2310-16T2, 2017 N.J. Super. Unpub. LEXIS 2726, at *8 (Super. Ct. App.
Div. Oct. 30, 2017)(in LAD discrimination suit, affirming discovery of personnel files, as “[c]learly, some of the material in
those records would be relevant to plaintiff's claim of disparate treatment. . . .”).

                                          Pennsylvania - New Jersey- New York
Case 3:19-cv-18763-PGS-LHG Document 33 Filed 06/25/20 Page 4 of 5 PageID: 270




KARPF, KARPF & CERUTTI, P.C.
                                                                                     ATTORNEYS AT LAW
       In order to establish a prima facie case of unlawful discrimination, Plaintiff must
       prove that he and those other officers were similarly situated. The evidence
       concerning Defendants' decision-making process in leveling disciplinary charges
       and in pursuing disciplinary proceedings is highly relevant because it will either
       help establish Plaintiff's prima facie case of discrimination, or, on the other hand,
       help substantiate Defendants' non-discriminatory reasons for Plaintiff's
       treatment. While I am mindful of Defendants' assertions that production of the
       files will be "overbroad, burdensome, and duplicative," the balance here favors
       production, with appropriate limitations. There are thirty-seven specifically
       identified personnel files as issue. Therefore, Defendants shall make available the
       OPS files that Plaintiff has requested, with appropriate safeguards against misuse
       of the information

Jones v. City of Wilmington, 299 F. Supp. 2d 380, 394-95 (D. Del. 2004)(race discrimination
action brought by Plaintiff against City, police department and individual officers).

        Unless Defendants are inclined to waive their right to contest Plaintiff’s ability to
establish an inference of discrimination, he is entitled to discovery on his proofs as to disparate
treatment for similar conduct under the same managers. Plaintiff’s requests are narrowly limited
in i.) substance to incidents similar in kind the policy violations alleged; ii.) the same
management within the Department of Public Works under Defendant Robert Compton; and iii.)
and temporal scope limited to a five (5) year period. Plaintiff has no objection to a confidentially
order or redaction of the names of the individuals in question, and Plaintiff does not want every
scrap of paper in a personnel file, but rather disciplinary documents only and any investigations
surrounding same by the Office of Professional Standards (who investigated Mr. Graham’s
conduct and ultimately came to a decision). The disciplinary history of comparators in Mr.
Graham’s department is not in his possession or control, and while Defendants insinuated he
may know of some incidents through his Union contacts, same is not the same as verifying the
incidents through County documents which would actually be admissible at trial.

         As to Defendants’ refusal to turn over any other complaints of race discrimination against
Defendant County and any individually named Defendants: “Without question, complaints of
discrimination made by other employees against an employer are relevant on a number of
fronts.” Madlinger v. New Jersey Transit Corp., 2017 N.J. Super. Unpub. LEXIS 2726, *5 (App.Div.
October 30, 2017)(citing Connolly v. Burger King Corp., 306 N.J. Super. 344, 347-49, 703 A.2d 941
(App. Div. 1997)). Information "relating to other charges of discrimination which may have been
raised against defendant by its employees in the past is, as a general proposition, relevant
because the existence of a pattern of discrimination in a job category may well justify an
inference that the practices complained of were motivated by improper factors." EEOC v.
Princeton Healthcare Sys., Civil Action No. 10-4126 (JAP), 2011 U.S. Dist. LEXIS 58056, at
*51 (D.N.J. May 31, 2011); Bell v. Lockheed Martin Corp., 270 F.R.D. 186, 194 (D.N.J.
2010)(same).


                                 Pennsylvania - New Jersey- New York
Case 3:19-cv-18763-PGS-LHG Document 33 Filed 06/25/20 Page 5 of 5 PageID: 271




KARPF, KARPF & CERUTTI, P.C.
                                                                                        ATTORNEYS AT LAW
       Plaintiff respectfully requests Court intervention on the issue, or alternatively the opportunity
to submit a formal Motion and Briefing on same.



                                               Respectfully submitted,

                                               KARPF, KARPF & CERUTTI, P.C.

                                               /s/ Christine E. Burke


                                               Christine E. Burke, Esq.


Cc:    All counsel of record via ECF




                                  Pennsylvania - New Jersey- New York
